Citation Nr: 1647554	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from November 16, 2008 to April 24, 2012.

2.  Entitlement to an initial compensable disability evaluation for left knee patellofemoral pain syndrome, effective prior to March 18, 2011, and 10 percent, effective March 18, 2011.

3.  Entitlement a rating higher than 10 percent for left knee instability, effective March 18, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and B.S.



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to October 2007 and from May 2008 to November 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2013 videoconference hearing, and a transcript of this hearing is of record.  

In November 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. obtain additional records, and afford the Veteran a VA medical examination.  The action specified in the November 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the course of the remand, the RO granted service connection for left knee instability and assigned a 10 percent rating, effective March 18, 2011; and granted an increased rating of 10 percent for left patellofemoral pain syndrome in the left knee, effective March 18, 2011.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to April 24, 2012, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation, near continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances; but total occupational and social impairment is not shown.

2.  Prior to March 18, 2011, there is no evidence that the Veteran's left knee patellofemoral pain syndrome resulted in compensable limitation of motion, objective evidence of instability, subluxation, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  After March 18, 2011, there is no evidence of more than slight instability of the left knee, compensable limitation of motion, subluxation, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  From November 16, 2008 to April 24, 2012, the criteria for a disability evaluation of 70 percent, but no greater for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to an initial compensable evaluation for left knee patellofemoral pain syndrome, prior to March 18, 2011, or to an evaluation in excess of 10 percent after March 18, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2015).

3.  The criteria for entitlement to an evaluation in excess of 10 percent for left knee instability after March 18, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

PTSD

The Veteran is seeking an initial disability rating in excess of 50 percent for his service connected PTSD.  After April 24, 2012, the Veteran's disability evaluation was increased to 100 percent disabling.  The Veteran is only appealing the 50 percent disability evaluation assigned from November 16, 2008 through April 24, 2012.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

A July 2009 VA treatment note documents symptoms of recurrent nightmares, sleep disturbance, emotional volatility, anxiety, anger, and hypervigilance.  The Veteran complained that he had difficulty getting along with others and holding a job.  

In August 2009, the Veteran complained of sad mood, decreased concentration, decreased energy, decreased pleasure, sleep disturbance, isolation, guilt, appetite disturbance and some feelings of hopelessness.  He also reported anxiety triggered by trauma-related phenomena, avoidance of trauma-related stimuli, flashbacks, intrusive traumatic memories, exaggerated startle response, isolation/distance from loved ones, intense guilt, nightmares of trauma, emotional numbing, and anger control problems.

At a September 2009 VA Mental Health Assessment, the Veteran was administered psychological testing.  

On the Major Depression Checklist (DIS Wording), the Veteran endorsed the following symptoms: depressed mood, loss of interest, changes in appetite, difficulties falling asleep, loss of energy, feeling both slow and restless, feelings of worthlessness and guilt, and difficulties concentrating.  He explained that these symptoms did not begin after the death of a loved one and have caused difficulties with family, friends and work.  He also reported that he consulted a mental health professional due to his symptoms of depression.  The Veteran noted that his first major depressive episode occurred while he was serving in Iraq in 2007.  He stated that his current major depressive episode began in September 2009 and he continues to have these symptoms to the present day.  In addition to symptoms of a major depressive disorder, he also reported episodes in which he experiences an irritable mood, inflated self-esteem, decreased need for sleep, racing thoughts, distractibility, and an increase in goal-directed activity.  He was unable to recall the duration of these episodes or the last time he had experienced one.  The Veteran reported that he continues to have thoughts of about death; however, he denied current thoughts of suicide.  He reported that while in Iraq, he did have suicidal ideation with a plan to shoot himself in the head; however, his best friend found him, stopped him, and walked him to the Chaplain.  In a progress note, found in the Veteran's VA medical file dated on 8/13/09, it was noted that he was treated for depression while in Iraq, and prescribed medication, but he was unable to recall the name of it.  He was hospitalized and transferred to Korea.  The Veteran reported a history of violence.  He had no history of violent behavior prior to his military service, but admitted that he now engages in frequent physical altercations and is easily angered.  

On the PTSD Checklist (DIS Wording), the Veteran described multiple combat stressors, which evoked feelings of intense fear, helplessness and horror.  He described these combat stressors as mortar attacks, exposure to casualties, sustaining a concussion from an IED, witnessing the shooting death of a friend who was standing near him, and discharging his weapon at close range.  He reported the following symptoms in response to his exposure to these traumatic stressors: recurrent intrusive images or thoughts about the trauma, recurrent distressing dreams about the trauma, acting or feeling as if the event is recurring (flashbacks, dissociations), intense distress at exposure to cues that resemble event, physiological reactivity on exposure to cues, persistent avoidance of triggers, inability to recall important aspects of the trauma, diminished interest/participation in activities, feelings of detachment/estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran reported that the above symptoms had persisted for more than 30 days, and caused him serious difficulties with family, friends and work.

The Veteran reported that that he was currently unemployed.  He stated that he has held four or five jobs since his discharge from the military, but has been unable to sustain employment, according to his report, due to his anger and irritability, especially when around others.  He resided with his maternal grandparents and recently began taking college classes.  He is twice divorced.  He has one daughter from his second marriage.  He stated that he is currently dating a woman who resides in another state. 

During the evaluation, he was observed to have some psychomotor agitation.  At times, his attention was drawn away from the interview and to his cell phone, at which times he appeared to be engaged in texting.  He was alert and well-oriented. He displayed good concentration, and he was able to recall three words after more than five minutes of unrelated activity.  However, his memory for dates and locations of important events was poor.  His thought processes were logical and goal-directed.  His thought content was negative for delusions and hallucinations.  
His insight was good, however, he reported instance in which his judgment was poor.  He described his mood as angry and anxious.  His affect was observed to be anxious in quality, with a restricted range, with a high degree at times.  The Veteran was diagnosed with Posttraumatic Stress Disorder, chronic, without delayed onset; Bipolar II Disorder, most recent episode depressed; and Alcohol Abuse.  A GAF score of 48 was assigned.

The Veteran was afforded a VA examination of his PTSD in November 2009.  At that time, the Veteran reported that he was living with his grandparents and that his grandmother manages his finances.  He was dating and described his girlfriend as the only one he really trusts.  His hobbies included sand volleyball, camping, and watching movies.  He informed the examiner that he was currently studying to be a plumber.  Since the military, the Veteran reported he had been employed at multiple jobs.  Sometimes he quit and did not go back, because he was angry and fed up, but also admitted that he got fired from several positions because of problems getting along with other employees.  The last time that the Veteran was employed was in August of 2009.

The Veteran reported heavy alcohol use, including a DWI in August 2009 where he flipped his car.  

The Veteran was observed to be neatly dressed and well-groomed.  He was orientated to person, place, time, and situation.  His speech generally was a normal rate and rhythm, with occasional mild press to speak.  He appeared mildly hyperactive and restless.  He appeared to be anxious and seemed to
Get upset and frustrated when talking about certain events.  He reported some affective lability, but did not evidence this during the interview.  For the most part, his thought processes were goal-directed, logical, and coherent.  At times, his responses were loosely associated to the questions and he appeared easily distracted.  He complained of intrusive thoughts and paranoia.  He reported a history of suicidal ideation but denied any current intent.  He denied any homicidal ideation, but did admit that he is short-tempered and is easily provoked into fighting.   There were no signs of psychosis during the interview, and he denied auditory, olfactory, gustatory, or kinesthetic hallucinations.  However, he described visual illusions, "feeling like someone is there out of the corner of my eye, someone is watching me."  He claimed that he sometimes gets "spine tingling," like hair standing up on the back of his neck, "right before I start getting real paranoid."  The Veteran's judgement was impaired as were his concentration and recent memory.  Remote memory was intact.  

The Veteran was administered measures specifically designed to assess PTSD.  The psychometric findings are consistent with information gathered during the diagnostic and social history interviews for the presence and level of symptomatology.

Results of the Beck Depression Inventory-II were in the severe range of self-reported depression.  The Veteran denied current thoughts of killing himself.  He endorsed items consistent with cognitive, emotional and behavioral aspects of depression, including loss of pleasure, sadness, self-criticism.  He also reported concentration difficulties, tiredness, and sleeping a lot less than usual.  The PTSD Checklist - Military Version (PCL-M) total raw score was 69, which is well above the cutoff used.  The Veteran endorsed a sense of foreshortened future, detachment, avoidance, paranoia, decreased concentration, sleep impairment, exaggerated startle response and hypervigilance.  The examiner diagnosed the Veteran with PTSD, Bipolar II Disorder (most recent episode depressed), history of Alcohol Abuse, and Cognitive Dysfunction NOS.  A GAF score of 45 was assigned.

In February 2010, the Veteran was treated in the emergency room for an over dose of trazodone; however, he refused inpatient hospitalization.  VA outpatient treatment records following the overdose document complaints of difficulty controlling anger, increased irritability and sleep difficulty.  The Veteran also reported low mood and low motivation, decreased concentration, and decreased energy, as well as daily flashbacks, increased startle response, and nightmares.  

A March 2010 VA Mental Health treatment note documents that the Veteran reported an improved mood since he began taking medication regularly.  He denied depression or hopelessness.  He was sleeping well and had fewer nightmares.  He continued to report getting agitated easily, as well as continued difficulty controlling anger.  The Veteran was characterized as calm and cooperative.  No psychomotor agitation or retardation was observed.  His affect displayed a full range.  Thought processes were logical and goal directed, with no evidence of suicidal or homicidal ideations, delusions, or audio or visual hallucination.  Insight and judgment were fair.  

A May 2010 VA Mental Health treatment note documents complaints of anxiety, insomnia, irritability, extreme anger outbursts, history of frequent physical altercations, heavy alcohol use, recreational cocaine and ice, and nightmares of traumatic combat memories.  The Veteran reported that he was currently single and living alone.  He was planning to take a summer college course.  

In July 2010, the Veteran reported that he was doing "fine."  When asked about his mood, he admitted that he has been "easily annoyed" for last 1 month.  He denied major anger outbursts, but did admit to losing his temper frequently.  He reported sleeping only two or three hour a night.  He denied any subjective increase in energy; however, he was observed to be quite fidgety and restless during the visit.
He admitted to concentration difficulties at school.

In August 2010, the Veteran complained of that he is anxious much of the day, especially in crowds, which inhibits him from going out.  He denied panic attacks. He described his mood as "up and down" but mostly irritable.  He denied any thoughts of harming himself or others.  He reported sleeping eight to ten hours a night with medication, with nightmares three or four times a week, and reported drinking a beer or two a couple of times a week.  He denied drug use.  He stated that he took the semester off to "get it together."  The Veteran's affect was observed to be mildly restricted but his thought process was linear and his speech normal.  No psychosis or delusions were observed, and the Veteran was not considered an imminent danger to self or others.  

A February 2011 VA Mental Health Note documents that the Veteran complained of depressed mood and fatigue.  He reported this has been the case for the last couple of months--with low energy, low motivation, poor concentration, and hypersomnia.  He said he sleeps more than 10 hours a day, and still always feels like he is dragging thru the day.  He denied any thoughts of harming himself or others.  He still has some anxiety, and said he feels less restless lately.  He also still "checks the perimeter" at home several times a night.  He said he is down to drinking "maybe a beer a week, with friends" and last smoked marijuana about two weeks ago.  He reported that he spends his days "laying around" and getting tattoos.  The Veteran's affect was observed to be mildly restricted but his thought process was linear and his speech normal.  No psychosis or delusions were observed, and the Veteran was not considered an imminent danger to self or others.  

In April 2011, the Veteran continued to complain of depression.  In August 2011, the Veteran complained that he felt anxious on a daily basis, especially in crowds, but denied panic attacks.  He described his mood as mostly irritable.  He reported that he sleeps four or five hours a night, with nightmares three or four times a week.  He stated that he is restarting college classes and recently broke up with his girlfriend because of her substance abuse.  

In April 2010, the RO determined that the Veteran was incompetent to handle disbursement of his VA benefits.  

The Veteran was seen in December 2011 for psychotherapy and medication management.  At that time, the Veteran complained that he was "having really bad nightmares."  He reported that he was depressed because of the recent death of a friend in a motorcycle accident, that he recently got into a fistfight with someone at Walmart, and that he has a new girlfriend.  He stated that on average, he sleeps for or five hours a night and has nightmares three or four times a week.  The Veteran's affect was mildly restricted, but he was cooperative and demonstrated a linear thought process.  His speech had normal rate, tone, and volume.  No psychosis or delusions were observed and he was not considered an imminent danger to himself or others.  

In April 2012, the Veteran was afforded a new VA examination.  The Veteran complained of recurring dreams of traumatic events and difficulty falling or staying asleep.  He also complained of depression, anxiety, and panic attacks that occur weekly or less often.  He reported a loss of interest in enjoyable activities and feelings of detachment or estrangement from others.  He also described irritability, outbursts of anger, difficulty concentrating, mild memory loss, and hypervigilance.  

At the time of his examination, the Veteran was living by himself, but had a girlfriend, as well as two children from previous relationships.  He reported that he does not socialize much, but enjoys riding his motorcycle and drawing at a local tattoo shop.  He was participating in vocational rehabilitation with the goal of becoming a tattoo artist.  He was not currently employed and had not been since his last examination.  He remained independent in basic activities of daily living, as well as complex instrumental activities of daily living such as driving and medication management.  However, his grandmother was managing his finances as he was having problems doing so independently due to amotivation.

The Veteran was diagnosed with PTSD, Bipolar Disorder, marijuana abuse, and alcohol abuse in remission.  He was assigned a GAF score of 47.  The examiner concluded that the Veteran's disabilities would result in occupational and social impairment with deficiencies in most areas.  The examiner explained:

Symptoms such as avoidance of particular stimuli are best accounted for by the diagnosis of PTSD and may result in the Veteran having difficulty with jobs that remind him of traumatic events.  Symptoms such as anergia and amotivation are best accounted for by the diagnosis of depression and may result in the Veteran having difficulty with working efficiently and steadily.  Symptoms such as loss of interest, irritability, and inattention may be related to either diagnosis and may further reduce his efficiency at work or other pursuits.  Marijuana use will help maintain and exacerbate his other psychiatric symptoms.

Based on the above evidence, the Board finds that the Veteran is entitled to an initial 70 percent disability evaluation from November 16, 2008 through April 24, 2012.  Throughout the period on appeal, the Veteran's service connected PTSD was characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); impaired memory and concentration, difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

During the relevant period, the Veteran had no more than brief and sporadic periods of employment, which ended due at least partly to his psychiatric problems.  His school attendance likewise appears to be inconsistent and it does not appear that the Veteran has successfully completed any degree program during the period on appeal.  Furthermore, his social relationships are limited and the Veteran has admitted that he frequently becomes involved in altercations with others.  He has described severe and persistent symptoms of depression and PTSD and engaged in an attempted suicide.  However, despite the seriousness of the Veteran's symptoms, the Board concludes that he does not meet the criteria for a 100 percent disability evaluation.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Here, the Board observes that the Veteran has not demonstrated the total impairment contemplated by a total schedular rating.  Throughout the period on appeal, the Veteran's thought process has been consistently been described as linear and goal directed and he has been able to communicate lucidly with VA examiners, treatment providers, and RO staff.  There is no evidence that the Veteran has been unable to perform activities of daily living or that he suffers from such severe cognitive impairment that he is disorientated to time or place or experiences memory loss for names of close relatives, own occupation, or own name.  He was not hospitalized at any time for a psychiatric disability.  Socially, he has maintained a relationship with his maternal grandparents and has regularly had a girlfriend.  He has also reported engagement in hobbies such as riding his motorcycle and drawing tattoos.  Occupationally, while he has reportedly not worked consistently since August 2009, he has taken some college courses.  He notes that he has been unable to sustain employment, according to his report, due to his anger and irritability, especially when around others.  However, given that he still has the capacity to seek out college courses, and has not been found to be totally occupationally impaired by any medical professional, total occupational employment is not shown during the relevant time frame. 

For the above reasons, the Board concludes that a disability evaluation in excess of 70 percent must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Left Knee

The Veteran is also seeking a higher disability evaluation for a left knee disability.  The Veteran was initially granted entitlement to service connection for patellofemoral pain syndrome effective November 16, 2008 and assigned an initial compensable disability evaluation under Diagnostic Code 5260.  Effective March 18, 2011, the RO granted a separate 10 percent disability evaluation for left knee instability and increased the Veteran's left knee patellofemoral pain syndrome to 10 percent.  The Veteran's left knee patellofemoral pain syndrome is currently rated by the RO under Diagnostic Code 5003-5260, indicating that the Veteran is rated based on limitation of extension caused by degenerative arthritis of the knee.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.  

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion. As such, limitation of motion is a relevant consideration under Diagnostic Code 5259. VAOPGCPREC 9-98 (Aug. 14, 1998).

Before March 18, 2011

At a November 2009 VA examination, the Veteran complained of bilateral knee pain, which was aggravated by prolonged standing, walking, or running.  He denied using any assistive devices.  On examination, there was no deformity, swelling, or palpable tenderness.  The Veteran had full extension of the left leg without pain and flexion to 120 degrees without pain.  Active range of motion did not produce fatigue or incoordination.  There was no additional loss of range of motion with repetitive testing.  McMurray's and Lachman's tests were negative and there was no laxity or instability present.  The Veteran had normal pinprick and normal strength in the lower extremities, as well as normal motor skills.  No muscle atrophy or muscle spasms were observed.  Deep tendon reflexes were 1+ and equal in the bilateral extremities.  An x-ray of the knee was negative.  The Veteran was diagnosed with left knee patellofemoral pain syndrome.  

In March 2010 and April 2010, the Veteran was seen in the emergency department for left knee pain.  Although the Veteran denied injury, an examination noted a healed abrasion with erythema surrounding the area.  There was tenderness at the left medial knee joint area with minimal effusion.

In April 2010, the Veteran was seen at VA with complaints that his left knee had been bothering him significantly within the last month. He described significant pain if he bends or twists the knee a certain way.  He reported that he is now wearing a long knee brace to help stabilize the knee and limit movement.  

Based the above evidence, the Board finds that entitlement to an initial compensable disability evaluation, prior to March 18, 2011, must be denied.  Prior to March 18, 2011, the Veteran's left knee disability was not characterized by compensable limitation of either flexion or extension, even considering DeLuca factors, so compensable evaluations under 5260 or 5261 are not warranted.  There is no evidence of degenerative arthritis or ankylosis of the left knee during the period in question so evaluations under Diagnostic Codes 5003 or 5256 cannot be assigned.  Although the Veteran reported subjective complaints of instability, objective testing was negative for any laxity or instability of the left knee joint.  There is also no evidence or recurrent subluxation.  Accordingly, the Board finds that a rating under Diagnostic Code 5257 is not warranted.  Finally, as there is no evidence of dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5259, 5262, and 5263 are not for application.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

After March 18, 2011

In April 2012, the Veteran was afforded another VA examination.  At that time, the Veteran complained of daily left knee discomfort, worsened by physical activity, which he treated with Naproxen and a Velcro brace, as needed.  

On examination, the Veteran had full range of motion of the left knee, with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive testing.  There was tenderness to palpation of the left knee.  Muscle strength in the lower extremities was intact and there was no instability of the left knee joint.  There was no evidence or history of recurrent patellar subluxation/dislocation nor any meniscal (semilunar cartilage) condition.  The Veteran was observed to have an antalgic gait favoring his left leg.  There was no evidence of degenerative or traumatic arthritis or ankylosis.  The Veteran was diagnosed with left knee strain and left knee patellofemoral pain syndrome.  

At his June 2013 hearing, the Veteran complained of severe pain and frequent giving way.  

In September 2013, the Veteran was treated for abrasions on both knees following a motorcycle accident, but no significant joint injury was documented.  

In May 2015, the Veteran was afforded another VA examination.  The Veteran was diagnosed with left patellofemoral pain syndrome and degenerative arthritis.  He reported that his knee pain flares with prolonged standing and walking.  Flares occur approximately three to four times per week, lasting from a few hours to one to two days.  He limits standing and walking and avoids running altogether.  He has difficulty going up and down stairs.  He occasionally uses a knee brace.  

On examination, range of motion was from 0 degrees extension to 130 degrees flexion.  There was no evidence of additional loss of range of motion or functional loss following repetitive testing.  However, the examiner estimated that the Veteran would lose an additional five degrees of flexion during flare-ups.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was evidence of pain with weight bearing.  There was tenderness of the medial and lateral joint lines and tenderness at the insertion of the patellar tendon.  There was pain with patellar compression/motion.  There was crepitus, but no effusion, erythema, or warmth.  There was no loss of muscle strength or muscle atrophy.  There was no ankylosis or meniscus (semilunar cartilage) condition.  A September 2013 x-ray showed mild degenerative changes.  The Veteran denied recurrent subluxation, but complained of instability and effusion.  However, joint stability testing was performed and there was no objective evidence of any instability of the left joint.  

Based on the above evidence, the Board finds that a higher disability evaluation is not warranted for the Veteran's left knee disability after March 18, 2011.  As noted previously, the RO increased the Veteran's disability evaluation for left knee patellofemoral pain syndrome to 10 percent disabling, based on the presence of degenerative arthritis with non-compensable limitation of motion.  As the Veteran's left knee disability was not characterized by compensable limitation of either flexion or extension, even considering DeLuca factors, during the period on appeal, a disability evaluation in excess of 10 percent under 5260 or 5261 is not warranted.  

Additionally, the RO assigned a separate 10 percent disability evaluation under Diagnostic 5257 based on the Veteran's subjective complaints of instability and giving way.  However, the Board notes that objective medical testing was negative for any laxity or instability of the left knee joint.  Accordingly, the Board finds that any "instability" of the knee is best characterized as mild in nature and a higher disability rating is not warranted in the absence of any objective evidence of instability.  

Finally, as there is no evidence of dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5259, 5262, and 5263 are not for application.  

For all the above reasons, a higher disability evaluation for the Veteran's left knee disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Extraschedular Evaluations

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for his service-connected PTSD and left knee disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

TDIU

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected left knee disability or PTSD, from November 16, 2008 to April 24, 2012.  While the Veteran has asserted that he has been unable to sustain employment due to his PTSD symptoms, the record also shows that he has taken college courses in attempts to further his career. Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the disabilities at issue and document and consider the relevant medical facts and principles.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Acting Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an initial disability evaluation of 70 percent, but no greater, for posttraumatic stress disorder (PTSD) from November 16, 2008 to April 24, 2012 is granted.

Entitlement to an initial compensable disability evaluation for left knee patellofemoral pain syndrome, prior to March 18, 2011, and to a disability evaluation in excess of 10 percent after March 18, 2011 is denied.

Entitlement to a rating higher than 10 percent for left knee instability, effective March 18, 2011, is denied.





____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


